Citation Nr: 1724891	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS) to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968, including service in the Republic of Vietnam from July 1967 to July 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2009, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in February 2010, March 2012, and September 2013 when it was remanded for additional development.  Concerning only the issue of entitlement to service connection for IBS, for the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  Concerning the claim for entitlement to service connection for hypertension, for the reasons discussed below, another remand is required.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension, to include as due to herbicide exposure and service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from July 1967 to July 1968, and is presumed to have been exposed to herbicides coincident with his service.

2.  A preponderance of the evidence is against a finding that the Veteran's current IBS is related to his active service, and it is not due to Agent Orange or herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for IBS have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a VCAA notice letter was sent to the Veteran in June 2006.  This letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in September 2007, and supplemental statements of the case (SSOCs) in April 2011, July 2013, September 2016, and October 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).
The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to evaluate his IBS in August 2016.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection.  

The Veteran was assisted at the hearing by his attorney.  The attorney and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the attorney.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the attorney nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in February 2010, March 2012, and September 2013.  The Board specifically instructed the RO to obtain the Veteran's Social Security Administration (SSA) records, all VA and private treatment records, schedule the Veteran for an examination to determine if his IBS is etiologically related to active service, and to readjudicate the claim on appeal.  Subsequently, the Veteran's SSA records and all outstanding VA and private treatment records were obtained and associated with the claims folder, and the Veteran was afforded an examination to determine the etiology of his IBS in August 2016.  Thereafter, the Veteran's claim was readjudicated in April 2011, July 2013, September 2016, and October 2016 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Vietnam and Herbicide Exposure Presumption

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014). 
Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.   38 C.F.R. § 3.313 (2016).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including early-onset peripheral neuropathy, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 (West 2014) and 38 C.F.R. §§ 3.307(d), 3.309(e) (2016).  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2016).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994).  See also 61 Fed. Reg. 41442 -41449, and 61 Fed. Reg. 57586 -57589 (1996).

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and IHD.  A Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202 -53,216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e) (2016).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303 (2016); Combee at 1043-44.

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent... unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014).

The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that his IBS is etiologically related to active service, to include as due to herbicide exposure.  Based on the analysis below, the Board determines that the preponderance of the evidence is against his claim, and service connection for IBS is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In an August 2016 VA examination report, the Veteran was diagnosed with IBS.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  A September 1967 STR noted that the Veteran experienced cramps and diarrhea.

The Veteran has not been shown to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In an August 2016 VA examination report, the Veteran was diagnosed with IBS.  He stated that he developed diarrhea in 2002.  He reported that after being put on medication, he had not had diarrhea for the past year or two, but instead, developed constipation.

The VA examiner opined that it was less likely than not that the Veteran's IBS was incurred in or caused by his claimed in-service, injury, event, or illness, to include herbicide exposure.  The rationale provided was that while there was a complaint of cramps and diarrhea on a September 1967 STR, there were no symptoms, treatment, or diagnosis of diarrhea from 1968 to 2002.  The examiner reported that in April 2002, the Veteran complained of diarrhea for six months and was diagnosed with IBS, 34 years after separation from active service.  Additionally, the VA examiner noted that medical literature showed that there is no established causal link between herbicide exposure and the development of IBS.

The Board notes that IBS, or diarrhea, is not among the chronic diseases listed in 38 C.F.R. § 3.309(a) (2016), and is additionally not listed among the diseases associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) (2016).  As a result, IBS, or diarrhea, may not be established as a chronic disease diagnosed in service, on the basis of continuity of symptomatology, or as a presumptive disease associated with herbicide exposure.  38 C.F.R. § 3.309(a),(e) (2016).

The Board has not overlooked the Veteran's lay statements with regard to the etiology of his IBS.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a layperson such as the Veteran is competent of determining the etiology of his current IBS and whether it was related to active service or herbicide exposure, in the absence of specialized medical training, which in this case he has not established.  The Board would point out that he has reported symptomatology beginning in 2002, but has not detailed the type of medial training or expertise which would allow him to provide a competent opinion as to the etiology of a disability that has not been continuous since service.   38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and negative nexus opinion provided by the August 2016 VA examination report have been accorded greater probative weight in determining that service connection is not warranted.  The Board has reached this conclusion because the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  The Board concludes that the preponderance of the evidence is against service connection for a skin condition on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally given that post-service diarrhea and constipation complaints are not shown in the record until 2002, approximately 34 years after the Veteran's discharge from service, the Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for IBS, and the claim must be denied.


ORDER

Entitlement to service connection for IBS, to include as due to herbicide exposure, is denied.


REMAND

Concerning the issue of entitlement to service connection for hypertension, to include as due to herbicide exposure and service-connected PTSD, in a September 2013 remand, the Board ordered the RO to schedule the Veteran for an examination to determine the etiology of his hypertension.  Specifically, the examiner was ordered to opine as to whether it was at least as likely as not that the Veteran's hypertension was etiologically related to active service, to include herbicide exposure, and whether the Veteran's hypertension was the result of, or permanently worsened by his service-connected PTSD.  

In the August 2016 VA examination report, the VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  Additionally, the examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to or the result of his service-connected PTSD, or that his hypertension was aggravated beyond its natural progression by his PTSD.  The examiner's rationale was that the Veteran's hypertension was caused by being overweight and his alcohol abuse.  

The Board notes that the examiner never opined if the Veteran's service-connected PTSD, for which he is rated as 100 percent disabled since March 2005, may have led to his weight gain, or whether the Veteran's alcohol abuse was caused by his PTSD, or a form of self-medication.  As a result, another VA examination is necessary to determine if the Veteran's hypertension is etiologically related to active service, to include his service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for IBS.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his attorney an opportunity to respond.

2. After the above has been completed, schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed hypertension.  The examiner must review the claims file and conduct all necessary testing.  The requested determinations should also take into consideration the Veteran's reported medical history.  The examiner's opinions must be supported by a rationale.

The examiner is specifically requested to opine as to:

a. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected PTSD, rated as 100 percent disabling, caused or aggravated the Veteran's weight gain.

b. Whether it is at least as likely as not that the Veteran's service-connected PTSD caused or aggravated the Veteran's alcohol abuse, or whether the Veteran's alcohol abuse was a form of self-medication for his PTSD.

c. If either of the above questions is answered in the affirmative, whether it is at least as likely as not that the Veteran's hypertension is either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's service-connected PTSD, to include weight gain and alcohol abuse.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

d. If the examiner is unable to opine as to whether the Veteran's service-connected PTSD caused or aggravated the Veteran's weight gain and alcohol abuse, obtain an addendum opinion from a qualified mental health professional.

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a SSOC must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


